Per Curiam.
1. The evidence authorized the finding that the deed of trust executed to the plaintiff in error by the Eden Manufactmdng Company did not convey title to the locomotive, the property in controversy. See the former decision in this same case, 145 Ga. 831 (90 S. E. 49).
2. Sections 2791 and 2792 of the Civil Code apply not only to railroads which are operated by corporations duly chartered, but to all railroads, whether chartered or not, in the operation of which cars and locomotives are essential.
3. As this action was converted into one equitable in its nature, by amendment to the original pleadings both of the plaintiff and the defendant, the issues were to be decided under the application of equitable principles; and the jury were authorized to find, in the application of such principles, that the plaintiff in error, by reducing its claim to judgment, did not obtain a lien superior to the claim of the Baldwin Locomotive Works for the balance of the unpaid purchase-money.
4. The rulings in the foregoing headnotes, in connection with the rulings made when the ease was formerly before this court, decide the controlling questions; and the court below did not err in refusing to grant a new trial. Judgment affirmed.

All the Justices concur, except